ACCEPTED
                                                                                        02-17-00237-CR
                                                                             SECOND COURT OF APPEALS
                                                                                   FORT WORTH, TEXAS
                                                                                     12/11/2017 1:44 PM
                                                                                         DEBRA SPISAK
                                                                                                 CLERK

                            COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                                                         FILED IN
                                                  2nd COURT OF APPEALS
__________________________________________________________________
                                                    FORT WORTH, TEXAS
                                                  12/11/2017 1:44:23 PM
 MYRON J. NASH,                 §                     DEBRA SPISAK
                                                           Clerk
             Appellant                    §
                                          §
 v.                                       §                  NO. 02-17-00236-CR
                                          §                  NO. 02-17-00237-CR
 STATE OF TEXAS,                          §
         Appellee                         §
                                          §


 APPELLANT’S SECOND UNOPPOSED MOTION FOR EXTENSION OF
               TIME TO FILE ORIGINAL BRIEF


TO THE HONORABLE JUDGES OF SAID COURT:

      COMES NOW, MYRON J. NASH, Appellant in the above-styled and

numbered causes, by and through his court-appointed attorney, Jack V. Strickland,

and files this, appellant’s second unopposed motion for extension of time to file

original brief in these causes. In support of said motion, Appellant shows as follows:

                                          1.

      That on July 11, 2017, Appellant pled not guilty to one case of sexual assault

and not true to a family violence notice and not guilty to one case of

tampering/fabrication of physical evidence. On July 13, 2017, a jury found Appellant

guilty of the first case, and also found the family violence notice to be true. In
addition, Appellant was found guilty of tampering. Jury punishment having been

waived by Appellant, the court found the repeat offender notices to be “true”, and

sentenced Appellant to thirty years and ten years IDTDCJ, respectively, with the

sentences running concurrently.

                                          2.

      That the clerk’s record and the court reporter’s record have now been

completed and filed with this court. Appellant’s original brief is due on or before

December 12, 2017. The clerk’s record is comprised of two volumes in excess of

250 pages and eight volumes of reporter’s record and is therefore voluminous.

                                         3.

      That counsel did not participate in the trial of this cause.

                                          4.

      That Appellant is incarcerated and is indigent.

                                          5.

      That Appellant requires additional time to complete the drafting,

completion, and filing of the brief in these causes. Counsel is a sole practitioner

and is wholly responsible for the preparation of this brief, as well as the defense of

approximately 90 additional criminal cases including three capital murder cases,

five appellate matters at various stages of resolution, and numerous other serious
criminal cases involving first, second and, third degree felony allegations. Said

cases are pending in Tarrant, Parker, Dallas, and McLennan counties.


                                            6.

     That within the past thirty days counsel has spent significant time preparing

for the trial of a capital murder case docketed for January 8, 2018; has tried an

aggravated sexual assault of a child case; has spent significant time preparing for

the punishment phase of that trial, now docketed to begin on December 14, 2017;

has prepared and filed a petition for discretionary review and is preparing a second

petition for discretionary review in another case; is conducting a seminar in

Plano, Texas, on December 11-12, 2017; and has disposed of first, second, and

third degree felony cases in Tarrant, Parker, and Dallas counties. On a personal

note, counsel will be out of town on December 15-16, 2017, to attend funeral

services for his sister-in-law.


                                       7.


      That this motion is not merely for purposes of delay but in order that justice

may be done.



      WHEREFORE, PREMISES CONSIDERED, Appellant requests that the

Court grant this unopposed motion for an extension of sixty days in which to file his
original brief, ordering the brief due on or before February 12, 2018.



                                       Respectfully submitted,


                                       /s/ Jack V. Strickland
                                       Jack V. Strickland
                                       909 Throckmorton Street
                                       Fort Worth, Texas 76102
                                       Tel: 817.338.1000 (phone)
                                       Fax: 817.338.1020 (fax)
                                       jvstrickland1943@gmail.com
                                       State Bar No. 19397000

                                       COUNSEL FOR APPELLANT
                                       (On Appeal Only)


                      CERTIFICATE OF CONFERENCE

       On December 11, 2017, a telephone conversation was held with Assistant
District Attorney Debra Windsor concerning the foregoing motion. Ms. Windsor
has no objection to the motion.

                                       /s/ Jack V. Strickland
                                       Jack V. Strickland


                         CERTIFICATE OF SERVICE

      On December 11, 2017, a true and correct copy of the foregoing motion was
forwarded to Ms. Debra Windsor at coaappellatealerts@tarrantcountytx.gov.


                                       /s/ Jack V. Strickland
                                       Jack V. Strickland